DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 4 recites the term “comprised” which is considered to be legal phraseology. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In claim 1, line 2 recites “improving the active” which is suggested to be changed to --improving active-- to provide antecedent basis. Line 3 recites “affected shoulder” which is suggested to be changed to --an affected shoulder-- to provide proper antecedent basis. Line 8 recites “the straight position during the usage” which is suggested to be changed to --a straight position during a usage-- to provide antecedent basis and for clarity. Lines 9-10 and lines 27-28 each recite “the present invention” which is suggested to be changed to “the therapeutic active-motion apparatus” for clarity and consistency. Line 12 recites “the site” which is suggested to be changed to --a site-- to provide antecedent basis. Line 13 recites “the elbow” which is suggested to be changed to --an elbow of the user-- to provide antecedent basis. Lines 17 and 30-31 each recite “the said” which is suggested to be changed to --said-- for clarity. Lines 19-20 recite “the hand of the user at the location correspond to the hand of the user on the extension of axial line of the said” which is suggested to be changed to --a hand of the user at a location corresponding to an axial line of said-- to provide antecedent basis. Line 23 recites “which each” which is suggested to be changed to --which each of said one or more than one force-applying interface section-- for clarity. Lines 23-24 recite “the location” which is suggested to be changed to --a location-- to provide antecedent basis. Line 29 recites “the therapist” which is suggested to be changed to --a therapist-- to provide antecedent basis. Line 30 recites “the contralateral hand” which is suggested to be changed to --a contralateral hand-- to provide antecedent basis. Lines 30-31 recite “the said force-applying interface sections that on the side” which is suggested to be changed to --said one or more than one force-applying interface section on a side-- to provide antecedent basis and for clarity. Line 32 recites “the arm” which is suggested to be changed to --the affected arm-- for clarity. Line 34 recites “motion that on” which is suggested to be changed to --motion on-- for clarity.
In claim 2, line 5 recites “the distal” which is suggested to be changed to --a distal-- to provide antecedent basis. Line 6 recites “the said gliding-section has its distal” which is suggested to be changed to --said gliding-section has a distal-- for clarity and to provide antecedent basis.
In claim 3, lines 4-5 recite “electrically-operated-pulling-section-that-on-top-of-shoulder” which is suggested to be changed to --electrically-operated-pulling-section-- to avoid claiming the human body. Lines 8, 18, 21, 23, 24, 32, 35, 36, 40, 47, 58 and 67 each recite “the said” which is suggested to be changed to --said-- for clarity. Line 12 recites “the function” which is suggested to be changed to --a function-- to provide proper antecedent basis. Line 13 recites “the force-wire” which is suggested to be changed to --a force-wire-- to provide antecedent basis. Line 13 recites “the top surface” which is suggested to be changed to --a top surface-- to provide antecedent basis. Line 14 recites “the pulling force generated by the said” which is suggested to be changed to --a pulling force generated by said-- to provide antecedent basis and for clarity. Line 16 recites “on/ off” which is suggested to be changed to --on/off-- to avoid typographical error. Line 31 recites “the top” which is suggested to be changed to --a top-- to provide antecedent basis. Line 36 recites “the other-end” which is suggested to be changed to --an other-end-- to provide antecedent basis. Line 42 recites “section that on” which is suggested to be changed to --section that is on-- to avoid typographical error. Lines 44-45 recites “the area corresponding to the top area” which is suggested to be changed to --an area corresponding to a top area” to provide antecedent basis. Lines 45-46 recite “the counterpart connecting device” which is suggested to be changed to --the connecting device-- for consistency. Line 48 recites “the top of” which is suggested to be changed to --the top area-- for consistency. Line 51 recites “the circumference” which is suggested to be changed to --a circumference-- to provide antecedent basis. Line 54 recites “the position corresponding to the central portion” which is suggested to be changed to --a position corresponding to a central portion-- to provide antecedent basis. Lines 55-56 recite “the other-end” which is suggested to be changed to --an other-end-- to provide antecedent basis. Line 59 recites “the central portion” which is suggested to be changed to --a central portion-- to provide antecedent basis. Line 60 recites “the top of” which is suggested to be changed to --the top area of-- for consistency. Line 62 recites “that at” which is suggested to be changed to --that is at-- to avoid typographical error. Line 65 recites “the target shoulder” which is suggested to be changed to --the affected shoulder-- for consistency. Lines 65-66 recite “the counterpart connecting device” which is suggested to be changed to --the connecting device-- for consistency. Line 68 recites “the top of the target shoulder” which is suggested to be changed to --the top area of the affected shoulder-- for consistency.
In claim 4, line 5 recites “the distal” which is suggested to be changed to --a distal-- to provide antecedent basis. Lines 5-6 recites “the said gliding-section” which is suggested to be changed to --said gliding-section-- for clarity.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitations are: 
The limitation of “a gliding-section-connecting device” for connecting the gliding section to the distal end of the hand-position section, as recited in lines 3-5 of claim 2 and claim 4.
The limitation of “a connecting device” performing the function of connecting, as recited in line 11, line 44 and 64 of claim 3. 
The limitation of “an electric machine, which has the function of pulling the force-wore”, as recited in lines 12-13 of claim 3. 
The limitation of “a length-adjusting device to adjust” the chest-strap’s length, as recited in lines 50-51 of claim 3.
The limitation of “a first type connecting device” for connecting, as recited in line 52.
The limitation of “two second type connecting devices” for connecting the shoulder-strap to the second type connecting device “at the central portion of the chest”, as recited in line 53 and lines 57-62 of claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, lines 10-12 recite “one or more than one arm-fixing strap, which is securely fixed to or additionally attached to the straight-arm section at least on its shoulder-end and the site corresponding to the elbow” and it is unclear how the straight-arm section can have multiple straps attached to a single point, such as the shoulder-end or the elbow site. Line 17 recites the limitation of “the hand-end” which lacks proper antecedent basis. Line 24 recites the limitation of “the required directions” which lacks proper antecedent basis and it is further unclear as to which directions are considered to be required directions. Line 25 recites the limitation of “the motion” which lacks proper antecedent basis. Lines 25-26 recites “a shape for easily pulling” which is vague and indefinite because its meets and bounds can't be determined. Line 34 recites the limitation of “the said direction” which lacks proper antecedent basis and it is further unclear as to which direction would be considered the said direction as line 24 recites “the required directions” and, therefore, multiple directions are claimed. 
Regarding claim 2, lines 6-7 recite “its distal end in low friction” and it is unclear what the distal end’s low friction is in relation to. 
Regarding claim 3, line 15 recites the term “can be” which is considered indefinite because it implies that the “electric machine” may or may not be “controlled”. Line 17 recites the term “can be” which is considered indefinite because it implies that the “pulling force” may or may not be “pre-set”. Lines 20-22 recite “a support post” is fixed “on the right side, and, left side, respectively, of the side having the opening for the said force-wire” which is unclear. Figures 4-5 of the applicant’s drawings show the support post 713 on a single side of the side having the opening for the force-wire of the electric machine and it appears that the support post 713 is misdescribed, such that the support post 713 is only able to be on one side of the opening when the apparatus is worn, rather than being on both sides of the opening. Lines 22-23 recite the limitations of “the side” and “the opening” which each lack proper antecedent basis. Line 25 recites “the types” which is vague and indefinite because its meets and bounds can't be determined.  In addition, the term "type" is indefinite because it is not clear what structure is being suggested by the word "type". Line 28 recites the term “its” and it is unclear which structure, the force-wire-supporting point or the force-wire, is being referred to. Line 30 recites the term “it” and it is unclear which structure the term intends to refer to. Lines 32-33 recite the term “can be” which is considered indefinite because it implies that the “circle” may or may not be “rotated”. Line 34 recites the term “it” and it is unclear which structure the term intends to refer to. Line 35 recites the term “a force-wire” and it is unclear if the term is the same as or different from the force-wire recited in line 13 of the claim. Line 38 recites the limitation of “the side” which lacks proper antecedent basis and since it is unclear which side is being referred to. Line 39 recites the limitation of “the ongoing training section” which lacks proper antecedent basis and it is unclear if the applicant intends to claim a new structure distinct from the other claimed sections. Line 40 recites “a force” and it is unclear if the force is the same as or different from the force as recited in line 14 of the claim or the force recited in lines 28-29 of claim 1. Lines 42 recites the term “can be” which is considered indefinite because it implies that the “shoulder-chest-strap” may or may not be “fit”. Line 43 recites the limitation of “the affected side” which lacks proper antecedent basis and it is also unclear which side is being referred to. Line 44 recites “a connecting device” and it is unclear if the term is the same as or different from the connecting device recited in line 11 of the claim. Lines 52 and 53 each recite the term “type” which is vague and indefinite because its meets and bounds can't be determined. In addition, the term "type" is indefinite because it is not clear what structure is being suggested by the word "type". Line 58 recites “about 25 degrees” and it is unclear what the meters and bounds are for the term “about”. Line 60 recites the term “it” and it is unclear which structure the term intends to refer to. Line 63 recites “chest-strap. Further” which is indefinite as only one period may be present in the claim, see MPEP 608.01(m). Line 64 recites “a connecting device” and it is unclear if the term is the same as or different from the connecting device recited in line 11 and line 44 of the claim.
Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Laurensse (9,687,407 B2) in view of Rhoades (5,014,692 A).
Regarding claim 1, in figures 6-7 Laurensse discloses a therapeutic active-motion apparatus 6 that increases Joint-Electricity for improving the active motion of affected shoulder (the apparatus 6 is positioned on an affected arm of the user, the user bending their wrist to stretch the muscles along the arm and shoulder, see col. 1 line 55 to col. 2 line 5, which causes nerves along the arm and shoulder joints to generate electrical signals and the stretching action providing a therapeutic effect to improve active motion of the affected arm and shoulder of the user), comprising: a straight-arm section (rigid member 5), which has longitudinal rigidity and a length that is sufficient to receive and support an affected arm of a user in a straight position in order to provide an effect of keeping the affected arm in the straight position during the usage of the present invention (the straight-arm section 5 is shown to have a longitudinal length and is a rigid member that receives and supports the affected arm of the user in a straight arm position where the arm is secured, see fig. 7 and col. 4 lines 1-9); arm-fixing straps (elbow support 35 and stabilizing strap 45; the definition of strap is “band, plate, or loop of metal for binding objects together or for clamping an object in position” and the elbow support 35 is shown to be a V-shaped plate for binding the elbow in position with the straight-arm section 5, see fig. 6 and col. 7 lines 4-13), which is attached to the straight-arm section 5 at least on its shoulder-end and the site corresponding to the elbow to have an effect of firmly fixing the straight-arm section 5 to the straight positioned arm of the user (the arm-fixing straps are shown to be wrapped around to and attached to the straight-arm section 5 at a location near the shoulder end of the affected shoulder of the user, and the elbow of the affected arm of the user, see fig. 7 and col. 6 lines 30-42 and lines 59-64 and col. 7 lines 4-13); a hand-position section (stabilizing strap 47 and broad strap 51), which has one-end connected to the hand-end of the said straight-arm section 5 (the stabilizing strap 47 of the hand-position section 47/51 is shown to be connected to the hand-end of the straight-arm section 5, see figs. 6-7), and has a shape of being easily secured to the hand of the user at the location correspond to the hand of the user on the extension of axial line of the said straight-arm section 5 (the broad strap 51 of the hand-position section 47/51 is shown to have a shape that allows the hand-position section 47/51 to be easily secured to the hand of the user at the location of the hand along an extension of an axial line defined by a longitudinal axis of the straight-arm section 5, see figs. 6-7 and col. 6 lines 43-58 and col. 7 lines 14-35).
Laurensse discloses everything as claimed, but lacks a detailed description of one or more than one force-applying-interface section, which each is arranged on the straight-arm section at the location corresponding to one of the required directions of the motion of the affected arm, and has a shape for easily pulling the affected arm that is entirely fixed in the therapeutic active-motion apparatus of the present invention for applying a force toward the affected shoulder joint by a hand of the therapist of the said user or the contralateral hand of the user, wherein, one of the said force-applying-interface sections that on the side that the arm moves toward is selected to be used for applying the force toward the affected shoulder joint during the active motion that on the said direction.
However, in figures 1-3 Rhoades teaches that an apparatus for securing an affected limb 10 in a straight position includes a force-applying-interface section 14 arranged on a straight-limb section 12 at the location corresponding to a required direction of the motion of the affected limb (the force-applying-interface section 14 is shown to be arranged along the longitudinal length of the straight-limb section 12 at a position corresponding to a longitudinal direction of motion for the affected limb, see fig. 1), and has a shape for easily pulling the affected limb that is entirely fixed in the apparatus for applying a force toward the affected limb joint by a hand of the therapist of the said user or the contralateral hand of the user (the force-applying-interface section 14 is shown to have a shape that allows either a therapist or the contralateral hand of the user to easily pull the affected limb to apply a force toward the affected limb joint of the user, see fig. 1 and col. 1 lines 52-58 and col. 2 lines 10-17; the force-applying-interface section 14 is separated in multiple components that are assembled around the straight-limb section 12, see figs. 2-3 and col. 1 lines 45-51), wherein, said force-applying-interface section 14 on the side that the limb moves toward is selected to be used for applying the force toward the affected limb joint during the active motion that on the said direction (the user or a therapist is capable of grabbing the force-applying-interface section 14, shown to be on the side that the limb moves toward, to use the force-applying-interface section 14 to apply the force toward the affected limb joint when the limb is being moved during active motion along the desired direction of motion, see fig. 1 and col. 2 lines 10-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laurensse’s straight-arm section with the addition of a force-applying-interface section, as taught by Rhoades, to be able to allow the user to more easily manipulate and move their arm along a required direction of motion during active motion of the limb, see col. 1 lines 31-34 of Rhoades.
Regarding claim 2, The therapeutic active-motion apparatus that increases Joint-Electricity for improving active motion of affected shoulder of claim 1, further comprising a gliding section (tensioning strap 53, see fig. 7 of Laurensse; as the definition of glide is “a device for facilitating movement of something”, the tensioning strap 53 is considered to perform the gliding motion since the user is capable of gliding the fingers of the affected arm away from the elbow of the straight-arm section 5, see col. 7 lines 27-56 of Laurensse), which is connected by a gliding-section-connecting device to the distal end of the hand-position section (a loop shaped fastening device, is shown to connect the gliding section 53 to the broad strap 51 of the hand-position section 47/51, see fig. 7 and col. 7 lines 15-35 of Laurensse), wherein, the said gliding-section has its distal end in low friction (the gliding section 53 is a strap and does not appear to include additional structures which provide friction to impede its ability to perform the gliding function, see fig. 7 of Laurensse).
Claims 3-4, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Laurensse and Rhoades as applied to claim 1 above, and further in view of Ryu et al. (2018/0235829 A1), McBean et al. (2009/0227925 A1), Agnee (6,565,563 B1), McGuire et al. (5,188,587 A) and Hanners et al. (2003/0186788 A1)
	Regarding claim 3, the modified Laurensse device discloses everything as claimed including the straight-arm section, as disclosed by Laurensse, and the force-applying-interface section, as taught by Rhoades, but lacks a detailed description of an electrically-operated-pulling-section-that-on-top-of-shoulder, which is comprised of an electrically-operated-pulling unit, and a shoulder-chest-strap; wherein, the said electrically-operated-pulling unit is comprised of: an object-strap, which is made of a bendable material, and has a connecting device at its underside; an electric machine, which has the function of pulling the force-wire, and is fixed to the top surface of the said object-strap, wherein, the pulling force generated by the said electric machine can be controlled; a support-post, which has a height that is adjustable, and is fixed to the top surface of the said object-strap on the right side, and, left side, respectively, of the side having the opening for the said force-wire to run out of the said electric machine, thus, the said electrically-operated-pulling unit has the types for right-side usage, and, left-side usage, respectively; a force-wire-supporting-point, which allows the force-wire to go through; and a force-wire, which has one-end connecting to the said electric machine, and the other-end going through the said force-wire-supporting-point, and then connecting to one force-applying-interface section that on the side that the arm will move toward in the ongoing training section, and is pulled by the said electric machine to apply a force toward the affected shoulder joint.
However, in figures 1-6 Ryu teaches an electrically-operated-pulling-section-that-on-top-of-shoulder 100/110/120 (the electrically-operated-pulling-section 100/110/120 is shown to have its top portion placed over the shoulder, see fig. 1), which is comprised of an electrically-operated-pulling unit 100, and a shoulder-chest-strap (a drive frame 104 and fixing frame 106 include a strap for the unaffected shoulder and the torso of the user, see fig. 1 and para. [0033]); wherein, the said electrically-operated-pulling unit 100 is comprised of: an object-strap 112, which is made of a bendable material (the object-strap 112 is shown to be a narrow piece of material that is bent to extend over the curvature of the shoulder of the user to and extend along the back of the user, see fig. 1 and para. [0037]); an electric machine 130/150a, which has the function of pulling a force-wire 150, and is fixed to a top surface of the said object-strap 112 (the electric machine 130/150a is shown to include first section 150a which is fixed to a top surface of the object-strap 112 via a support member 114 on the top surface of the portion of the object-strap 112 positioned on the back of the user, see figs. 1 and 3 and para. [0037]), wherein, the pulling force is generated by the said electric machine 130/150a (the electric machine 130/150a is actuated to twist the force-wire 150 to cause the force-wire 150 to be pulled toward or away from the electric machine 130/150a, see figs. 1-4 and para. [0048]), a support-post 114, which has a height that is adjustable (the height of the support-post 114 is autonomously adjustable in height, see fig. 6 and para. [0053]), and is fixed to the top surface of the said object-strap 112 on a right side of a side having an opening for the said force-wire 150 to run out of the said electric machine 130/150a (a support post 114 is shown to be fixed to the top surface of the object strap 112, see fig. 5, the support post 114 being shown to on a right side of the electric machine 130/150a such that the support post 114 is on the right side of the opening that allows the force-wire 150 to run out of the electric machine 130/150a, see figs. 4-5 and paras. [0051]-[0052]), thus, the said electrically-operated-pulling unit 100 has the types for right-side usage, and, left-side usage, respectively (as the device is capable of being worn on a side of the affected shoulder of the user, see paras. [0001] and [0050], and as the device does not include any structure which limits its placement over either the left or right shoulder, the electrically-operated-pulling unit 100 is capable of being positioned for right-side usage and left-side usage); a force-wire-supporting-point, which allows the force-wire 150 to go through (the force-wire-supporting-point, of support post 114, is shown to allow the force-wire 150 to go through its circular opening, see fig. 5); a force-wire 150, which has one-end connecting to the said electric machine 130/150a, and the other-end going through the said force-wire-supporting-point 114, and then connecting to one force-applying-interface section 112b that is on a side that the arm will move toward in the ongoing training section (the force-wire 150 is shown to have an ended be connected to the electric machine 130/150a, via first section 150a, and have an other-end going through the force-wire supporting point, and then is connected to the force-applying-interface section 112b, see figs. 2 and 4-5), and is pulled by the said electric machine 130/150a to apply a force toward the affected shoulder joint (the electric machine 130/150a pulls the force-wire 150 to apply a force toward the affected shoulder joint, see paras. [0032] and [0048]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Laurensse device with the addition of an electrically-operated-pulling-section, as taught by Ryu, to be able to assist the user in performing active motion to move the arm, via the force-interface-applying section, by using the force-wire to automatically drive movement of the affected arm, see paras. [0010]-[0011] of Ryu.
The modified Laurensse device discloses everything as claimed including the electric machine, as taught by Ryu, but lacks a detailed description of the pulling force generated by the said electric machine being controlled by a force-level-adjusting switch, and an on/off switch, wherein, the pulling force applied during therapy can be pre-set on the said force-level-adjusting switch immediately before the active motion of the affected arm.
However, in figure 1 McBean teaches that an electric machine 18, attached to a force-wire 42 (the force-wire 42 applies a pulling for to an affected limb, see para. [0066]), for applying a force to an affected limb, includes a force-level-adjusting switch 16 for adjusting the force applied during therapy and an on/off switch 16, the force-level-adjusting switch 16 pre-setting the force applied during therapy immediately before the active motion of the affected arm (the electric machine’s 18 force-level-adjusting switch 16, in the form of a user input button, controls a drive assembly 41 to apply a force, via the force-wire 42, that is a pre-set force, the pre-set force being capable of being pre-set immediately before the action motion of the affected arm, see figs. 19 and 39, para. [0067] lines 1-7, para. [0086] and Table 3 on pages 11-12; the electric machine 18 further including an on/off switch 16 for turning the apparatus on and off, see fig. 39, para. [0086] and Table 3 on pages 11-12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Laurensse electric machine with the addition of a force-level-adjusting switch and an on/off switch, as taught by McBean, to be able to provide the user the ability to select a plurality of operational parameters for the apparatus, see para. [0005] of McBean, to allow the user to have improved control over the apparatus.
 The modified Laurensse device discloses everything as claimed, but lacks a detailed description of the support post’s force-wire-supporting point allowing the force-wire to go through, and change its direction, with low friction, and is comprised of a circle in smooth surface, and a thin and short post that is fixed under it, wherein, the said thin and short post is fixed to the top of the said support-post in a way that the said circle can be rotated in order to decrease any friction when the force-wire is pulled through it.
However, in figures 3 and 8 Agnee teaches a force-wire-supporting point 130 allowing the force-wire 460 to go through, and change its direction, with low friction, and is comprised of a circle in smooth surface, and a thin and short post that is fixed under it (the force-wire-supporting point 130 is shown to have a circle allowing the force-wire 460 to go through, and the circle swivels to allow the force-wire 460 to change direction, the circle does not include any additional structures which increase its friction within the area where the force-wire 460 passes through, see fig. 8 and col. 6 line 60 to col. 7 line 2 and col. 10 lines 43-49; the force-wire-supporting point 130 is shown to have a thin and short post positioned under it, the post being short and thin relative to the limb of the user, see fig. 8), wherein, the said thin and short post is fixed to the top of the said support-post 150 in a way that the said circle is rotatable in order to decrease any friction when the force-wire 460 is pulled through it (the support post 150 is adjustable in height and the force-wire-supporting point 130 is shown to be fixed to the top of the support post 150, see fig. 3, the circle of the force-wire-supporting point 130 being rotatable so that the force-wire 460 does not encounter friction when being pulled through the circle, see col. 6 line 60 to col. 7 line 2 and col. 10 lines 43-49). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Laurensse support post with the addition of a force-wire-supporting point, as taught by Agnee, to be able to prevent the force-wire from becoming entangled when the user performs active motion of the affected shoulder.
The modified Laurensse device discloses everything as claimed including the chest strap and object strap, as taught by Ryu, but lacks a detailed description of  the object-strap having a connecting device at its underside and a shoulder-chest-strap, which can be fit to the shoulder-chest area of the affected side of the user, and has a connecting device on the area corresponding to the top area of the affected shoulder for connecting with the counterpart connecting device under the object-strap in order to position the said electrically-operated-pulling unit on the top of the affected shoulder of the user, is comprised of: a chest-strap having a first type connecting device set at one-end, and two second type connecting devices respectively set at the position corresponding to the central portion of the chest of the user, and, the other-end of the said chest-strap, respectively; and a shoulder-strap, which is fixed, at an angle, to the said chest-strap at the position corresponding to the central portion of the back of the user, and then it runs over the top of the affected shoulder and arrives at, and is connected to, the said second type connecting device that at the central portion of the chest of the said chest-strap.
However, in figures 1-6 McGuire teaches that a shoulder-torso-strap 10/72, which can be fit to the shoulder-torso area of the affected side of the user (the shoulder-torso-strap 10/72 is shown to be fit to the shoulder-torso area of the affected side of the user, see fig. 2), and has a connecting device 214 on the area corresponding to the top area of the affected shoulder for connecting with a counterpart connecting device 210 on the underside of the object-strap 202 in order to position the said object-strap 202 on the top of the affected shoulder of the user (the connecting device 210, on the underside of the object strap 202, includes Velcro and is connected to a mating Velcro connecting device 214 on the shoulder-torso strap 10/72, the connecting device 210 of the object strap 202 positioning the object strap 202 over the affected shoulder 83 of the user, see figs. 9-10 and col. 8 lines 3-39) and is comprised of: a torso-strap 72 having a first type connecting device 78, see col. 5 lines 19-27, set at one-end 80, and two second type connecting devices 77D/77E respectively set at the position corresponding to the central portion of the chest of the user, and, the other-end 82 of the said torso-strap 72, respectively (one second type connecting device 77E is shown to be at the position corresponding to the central portion of the chest of the user, see figs. 2 and 5, and the other second type connecting device 77D is shown to be at the other end 82 of the torso-strap 72, see figs. 2 and 5); a shoulder-strap 10, which is fixed, at an angle that is about 25 degrees, to the said torso-strap 72 at the position corresponding to the central portion of the back of the user (the shoulder-strap 10 is capable of being attached to any of the plurality of loops 77, see col. 5 line 66 to col. 6 line 15, and therefore is shown to be fixed at an angle, over the front of the chest of the user, that is shown to correspond to a position on the torso-strap 72 corresponding to the central portion of the back of the user, see figs. 5-6), and then it runs over the top of the affected shoulder 83 and arrives at, and is connected to, the said second type connecting device 77E that at the central portion of the chest of the said shoulder-torso-strap 72 (the shoulder-strap 10 is capable of being attached to any of the plurality of loops 77, see col. 5 line 66 to col. 6 line 15, and therefore is attached to the second type connecting device 77E that at the central portion of the chest of the said shoulder-torso-strap 72, see fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Laurensse chest strap to be a shoulder-chest strap, having the chest-strap and shoulder-strap, and to have modified the modified Laurensse object strap to have a connecting device for attaching to a connecting device on the shoulder-chest strap, as taught by McGuire, to be able to allow the object strap and electrically-operated-pulling-unit to be more securely attached to the torso of the user.
The modified Laurensse device discloses everything as claimed including the shoulder-strap being mounted to the chest strap at an angle that appears to be 25 degrees, as taught by Ryu, but does not explicitly disclose that the angle is about 25 degrees. However, Ryu teaches that the shoulder-strap 106 is capable of being attached to any of the plurality of loops 77, see col. 5 line 66 to col. 6 line 15, and, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Laurensse shoulder strap to be at an angle of about 25 degrees, as taught by Ryu, to provide an alternative connective arrangement to accommodate users of varying heights and sizes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
The modified Laurensse device discloses everything as claimed including that the said shoulder-strap has the connecting device on the area corresponding to the top area of the target shoulder for connecting with the counterpart connecting device under the object-strap in order to position the said electrically-operated-pulling unit on the top of the target shoulder of the user (see figs. 9-10 and col. 8 lines 3-39 of McGuire), but lacks a detailed description of the chest strap having a length-adjusting device to adjust its length for matching the circumference of the chest of the user.
However, in figure 1 Hanners teaches that a chest strap 22 includes a length-adjusting device 44 to adjust its length for matching the circumference of the chest of the user (the user runs the chest strap 22 through the adjusting device 44, adjacent to a buckle clasp connecting device 50, to adjust the length of the chest strap 22, see para. [0012]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first connecting device of the modified Laurensse chest-strap to be a buckle clasp connecting device and to have modified the modified Laurensse chest-strap with the addition of a length-adjusting device, as taught by Hanners, to be able to allow the chest-strap to accommodate users of varying chest sizes, see para. [0012] lines 8-13 of Hanners.
Regarding claim 4, the modified Laurensse device discloses the gliding section, which is connected by a gliding-section-connecting device to the distal end of the hand-position section, the said gliding section has a distal end in low friction, as recited in the rejection of claim 2 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (2,607,340 A), Smith (4,019,503 A), Sandegard (4,276,875 A), Kloepper (4,854,313 A), Balentine (10,792,176 B1) and Frappier (11,369,507 B2) are cited to show force-applying-interface sections 
McNally (2015/0119776 A1), Boardman (2017/0290697 A1), Kosiorek et al. (2019/0224033 A1) and Marble (8,562,552 B1) are cited to show straight-arm section devices.
Radulovic et al. (4,180,870 A) is cited to show a device for performing therapeutic active motion of the arm of the user.
Newman (2015/0119206 A1) and Mandelbaum (2015/0265489 A1) are cited to show swivel joints for a force-wire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785